DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-26 are pending in the application, with claims 1-14 under consideration and claims 15-26 withdrawn.
Election/Restriction
	Applicant's election of claims 1-14 in the 7/1/22 Response to a Restriction Requirement is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse MPEP 818.01(a), 37 CFR 1.111.  The requirement is deemed proper and is therefore made FINAL.	Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    330
    400
    media_image1.png
    Greyscale
 	Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Greene (US 2003/0040768 A1).
 	As to claim 1, Greene discloses a medical plug apparatus 110 (stoma dilator 110 [0013] to [0026] Fig.2) for use in conjunction with an ostomy procedure, the medical plug apparatus 110 comprising:  	a cap 112 (base 112 Fig.2 [0013]) having a top surface 132, a bottom surface 130, and a first thickness Fig.2 [0019]; and  	a flexible [0025],ll.3, elongated, cylindrical shaft 114 extending orthogonally away from the bottom surface 130 of the cap 112 from a proximal end to a distal end Fig.2 [0020]-[0025],   	wherein  		the first thickness (of cap 112 Fig.2) extends from the top surface 132 to the bottom surface 130 at the proximal end of the elongated cylindrical shaft 114 (Fig.2: first thickness from 132 to line "C" [0019]-[0022]); 		the elongated cylindrical shaft 114 has a smooth external surface Fig.2 [0021], a shaft diameter A,B, and/or C Fig.2 [0022],ll.4 to [0023],ll.2; and a shaft length (from 116 to 118 Fig.2), the shaft diameter A,B, and/or C and the shaft length (from 116 to 118 Fig.2) adapted to plug a stoma cavity upon inserting the elongated cylindrical shaft 114 into the stoma cavity Fig.2 [0013],ll.7-12, 
		the bottom surface 130 of the cap 112 includes a gripping portion 134, a contact portion (concave portion) and a shoulder 136 between the gripping portion 134 and the contact portion Fig.2 [0020];  		the shoulder 136 extends around a periphery of the contact portion Fig.2,1;p 		the gripping portion 134 includes a first region, a second region, and a second thickness Fig.2,  		the gripping portion 134 extends from the top surface 132 towards the bottom surface 130 Fig.2,  		the second thickness Fig.2 extends from the top surface 132 to the gripping portion 134 at the shoulder 136 Fig.2, 		 the second thickness is less than the first thickness Fig.2,  		the gripping portion 134 has a gripping diameter (as circumference of gripping portion around opening of cap 112, Fig.2) such that, upon exerting a pulling force on the first region and the second region of the gripping portion 134, the elongated cylindrical shaft is directed outwardly away from the patient by the pulling force causing a substantially axial tension force on the elongated cylindrical shaft (removal [0016],ll.5 as reverse of insertion Fig.2 [0022],  		the contact portion (between gripping portion 134 and ) includes a contact diameter (of , the contact portion extends from the shoulder 136 across the bottom surface 130 of the cap 112 to the proximal end of the elongated cylindrical shaft 114 Fig.2,  		the shoulder 136 includes a third thickness Fig.2,  		the third thickness extends from the gripping portion 134 at the shoulder 136 to the contact portion Fig.2,  		the third thickness is less than the first thickness Fig.2,  		the gripping diameter (of 134) is larger than the contact diameter Fig.2, and  		the contact portion is adapted to create a seal with a layer of skin of a patient Fig.2 [0020].

	As to claims 3-8, Greene discloses wherein at least a portion of the top surface of the cap is: textured with embossing or debossing and/or a gripping member or flexible tab, including concave section ([0020]), with planar raised protrusion extending along diameter and [to] outside edge Fig.1-2, adapted to transfer a rotational force of handle/tab in twisting action, or rotating perpendicular to surface from active (inserted) to inactive (removed) state, to dislodge plug (as having ridges as part of square as rectangular shape necessarily forming such structures and/or handle or tab lying flat as a gripping member [0021],ll.2-3; where removal [0016],ll.5 as reverse of insertion necessarily includes capability to transfer rotation force in twisting action to dislodge plug 110 Fig.2 [0022]).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 2 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Greene.

As to claim 2, Greene discloses wherein the medical plug 110 is made of silicone [0026],ll.4. 	Greene does not teach that the medical plug further includes a colorant adapted to contrast an outside environment (as color of device). 	However, where decoration (color) of device is not considered for patentability, and where the only difference between a prior art product and a claimed product is the decoration (such as color) that is not functionally related to the product, the decoration will not distinguish the claimed product from the prior art. MPEP 2112.01(III); 2111.05(I)(B).

	As to claims 9-10, Greene teaches wherein the gripping portion has ridges, handles, or other structures, in order to facilitate insertion and removal of the plug 110 [0021],ll.2-3; where removal [0016],ll.5 as reverse of insertion necessarily includes capability to transfer rotation force in twisting action to dislodge plug 110 Fig.2 [0022]). 	Greene does not specifically teach wherein the gripping portion includes at least two flanges spaced equidistant about the perimeter of the cap; and wherein a first shoulder of a first flange is separate from a second shoulder of a second flange.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Greene to provide at least two flanges (as handles or other structures) arranged as claimed, and one of skill would have been motivated to do so, in order to facilitate insertion and removal of the plug.

	As to claim 11, Greene discloses wherein the shaft length is capable of being determined based on the patient’s body weight (where the shaft length determination is capable of being determined based on the patient’s weight, according to broadest reasonable interpretation, and/or where, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 (I).

	As to claim 12, Greene discloses wherein the distal end of the elongated cylindrical shaft 114 is rounded Fig.2 (according to BRI).

	As to claims 13-14, Greene does not specifically teach wherein the cap includes at least one multi-dimensional image, wherein the at least one image is selected based on positive psychological associations with the patient, and the at least one image is adapted to encourage use of the medical plug apparatus (where decoration of device is not considered for patentability, where the only difference between a prior art product and a claimed product is printed matter (such as instructions or images) that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. MPEP 2112.01(III); 2111.05(I)(B).

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: D2 GB 2 529 922 A  (whole document); D3 D’Amico (US 4941869 A) (Col.2,ll.33-62,Fig.2); D4 Biagio (US 5108430 A) (Col.4,ll.52-57,all Figs.); D5 Harris (US 6540724 B1) (Col.3,ll.28-20, Fig.7); D6 Doshi (US 2016/0256665 A1) ([0254]); and D7 Kyvik (US 2015/0094675 A1) ([0001]-[0016]) (as cited in Written Opinion of corresponding US PCT application No. PCT/US2017/065559).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781